                   Case 3:21-cv-01424 Document 1 Filed 09/04/21 Page 1 of 9




                               IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF PUERTO RICO

MICHELLE ORTIZ-COLON, per se and in *
representation of her minor children, WJL-O*                  CIVIL NO. 21-1424
and ZML-O.                                   *
               Plaintiff                     *
                                             *                ABOUT:
                 v.                          *                    28 U.S.C. § 1331 and 1367
                                             *                    Title VII and 42 USC
EL LEGADO GOLF RESORT,                       *                    Civil Rights Act 1964
Mr. GERARDO in his personal capacity and *                        Sexual Harassment & Discrimination
as Chairman of the Board of Directors of El *                     Retaliation
Legado Golf Resort, MARISOL COLON in *                            Defamation (libel and slander)
her personal capacity and as administratorof *                    Arts. 1802 and 1803 of PR Civil Code
El Legado Golf Resort, JOHN DOE, RICHARD*                         Torts
ROE and its respective insurance companies.*
               Defendants                    *                        JURY TRIAL REQUESTED
*************************************

                                                  COMPLAINT

TO THE HONORABLE COURT:

           COME NOW plaintiffs, through the undersigned attorneys, and very respectfully state,

allege and pray:

I.         JURISDICTION:

           1.          This Honorable Court has jurisdiction pursuant to 28 United States Code §§ 1331 and

and 1367. It is also a claim against the individuals in their personal capacity.

           2.          The jurisdiction of this Court is invoked under the provisions of the Title VII and the

Civil Rights Act 1964, (color, sex discrimination; sexual preferences and/or gender discrimination),

Sexual Discrimination, Sexual Harassment, Retaliation/Reprisal.

           3.          Plaintiffs suffered Defamation (libel and slander) by defendants so invoke the article

1802 and 1803 of Puerto Rico Civil Code and the Puerto Rico Law against discrimination and

c:\claims\mortiz.001
                   Case 3:21-cv-01424 Document 1 Filed 09/04/21 Page 2 of 9



COMPLAINT
CIVIL NO. 21-1424
Page 2
retaliation under the supplemental jurisdiction principles in the interest of judicial efficiency and

economy, 28 United States Code § 1367 and other rights under other state (including PL 80) and

federal labor laws were and continue to be violated by co-defendants. It is also a claim for

Defamation and Sexual Harassment against the individuals in their personal capacity.

           4.          This Honorable Court also has venue pursuant to 28 United States Code § 1391 since

the claims asserted in this action arose in this judicial district.

           5.          Trial by jury is hereby requested.

II.        PARTIES:

           7.          Plaintiff Michelle Ortiz-Colon, legal age, single and is a resident of Guayama , Puerto

Rico. Plaintiffs physical address is Community Miramar, 613 Amarilis St., Guayama, Puerto Rico

and postal address is Bo. Puente Jobo Box 769-40, Guayama PR 00784.

           8.          Co-plaintiffs WJL-O and ZML-O are the minor children of Plaintiff Michelle Ortiz-

Colon, they are being represented by her. They are totally dependent and live with Ortiz-Colon.

           9.          Co-defendant El Legado Golf Resort is a conglomerate containing a restaurant, golf

club, resort/hotel and villas available for rent and for sale. It was the employer of Plaintiff Michelle

Ortiz-Colon at the time of the facts alleged is the complaint. Its address: Road 713, Km 2.5 Bo.

Villodas, Guayama, PR 00784, Phone Number: (787) 866-8894, E-mail Address:

mgroupma@gmail.com.

           10.         Co-defendant Mr. Gerardo was the Chairman of the Board of Directors of El Legado

Golf Resort at the time of the facts alleged is the complaint. The claims against him are in his

personal capacity and as Chairman of the Board of Directors of El Legado Golf Resort.
c:\claims\mortiz.001
                   Case 3:21-cv-01424 Document 1 Filed 09/04/21 Page 3 of 9



COMPLAINT
CIVIL NO. 21-1424
Page 3
           11.         Co-defendant Marisol Colón was the administrator of El Legado Golf Resort at the

time of the facts alleged is the complaint. The claims against her in her personal capacity and as

manager of El Legado Golf Resort.

           12.         John Doe and Richard Roe are those persons who are in any way responsible for the

facts and the damages alleged in this complaint. Included are the insurance companies of all the

defendants.

III.       FACTS:

           Related to all claims against defendants.

           13.         El Legado Golf Resort is a conglomerate containing a restaurant, golf club, resort /

hotel and villas available for rent and for sale.

           14.         Plaintiff Michelle Ortiz-Colon is a 34 old female, single mother, black, latin

(Puertorican) from a rural area.

           15.         She started to work with El Legado Golf Resort’ villas as maid and general

maintenance in 2018. She was the only female employee in the position. She always worked in

maintenance “uniform”.

           16.         The performance of Plaintiff Michelle Ortiz-Colon during her career in El Legado

Golf Resort was excellent, she was never admonished neither received any warning verbal or written.

She received several oral performance appraisal including the promise/offer of a pay increase.

           17.         Plaintiff Michelle Ortiz-Colon attended the employer’s 2019 Christmas party. She

dressed as instructed; appropriate casual attire. At the party she was seated at the employees table.

The administrator defendant Marisol Colón called defendant Mr. Gerardo to the table and asked him
c:\claims\mortiz.001
                   Case 3:21-cv-01424 Document 1 Filed 09/04/21 Page 4 of 9



COMPLAINT
CIVIL NO. 21-1424
Page 4
if he recognized Plaintiff Michelle Ortiz-Colon. Defendant Mr. Gerardo replied that he did not

recognized Ortiz. The administrator Marisol then said “She is Michelle, the girl who works in

maintenance”. Immediately Defendant Mr. Gerardo faced his wife and told her “Close your eye”,

then turned his head, reclined and kissed Plaintiff Michelle Ortiz-Colon. Mrs. Ortiz-Colon stood

up and left the table but could hear defendant Mr. Gerardo asking behind her, “Are those hair

extension or her real hair”.

           18.         The administrator defendant Marisol Colon summoned Plaintiff Michelle Ortiz-

Colon to her office and instructed her “No le rias las gracias a Don Gerardo”.

           19.         Several days later her co-workers stated to joke about Mr. Gerardo implying that

Plaintiff Michelle Ortiz-Colon could get benefits in a personal relation. Mrs. Ortiz-Colon

immediately told her co-workers to stop the jokes and comments.

           20.         The administrator defendant Marisol Colon set a small party and invited defendant

Mr. Gerardo to it. Defendant Marisol Colon ordered Plaintiff Michelle Ortiz-Colon to get some food

that defendant Mr. Gerardo was bringing tom the party. Mr. Gerardo arrived to the storage area and

Plaintiff Michelle Ortiz-Colon approached his vehicle and received a big and heavy tray from him.

Plaintiff Michelle Ortiz-Colon walked to the storage room. Mr. Gerardo instructed Plaintiff

Michelle Ortiz-Colon to put the tray in an oven located above the refrigerator. In order to reach the

oven, Plaintiff Michelle Ortiz-Colon had to climb a ladder. Mr. Ortiz climbed the ladder and while

there, Mr Gerardo was very close to her and said “De cocina y de mujeres se yo”.

           21.         Plaintiff Michelle Ortiz-Colon immediate reported the incident to the administrator,

defendant Marisol Colon , who did nothing about it.

c:\claims\mortiz.001
                   Case 3:21-cv-01424 Document 1 Filed 09/04/21 Page 5 of 9



COMPLAINT
CIVIL NO. 21-1424
Page 5
           22.         On February 5, 2021, Plaintiff Michelle Ortiz-Colon was working and commuting

from building 15 - 11 of the villas. Defendant Mr. Gerardo approached her and while following

Plaintiff Michelle Ortiz-Colon said “Adiosssss”.

           23.         Plaintiff Michelle Ortiz-Colon immediately reported the incident her immediate

supervisor Mr. Bonilla, who then referred it to the administrator, defendant Marisol Colon, who did

nothing about it.

           24.         Several days later Mr. Gerardo’s wife showed at the employees’ working area and

stated to insult and to defame Plaintiff Michelle Ortiz-Colon before all her co-workers; she said that

the administrator defendant Marisol Colon showed her the complaints against Plaintiff Michelle

Ortiz-Colon and showed the video recording taken of the complaints.

           25.         Plaintiff Michelle Ortiz-Colon immediately reported the incident to the administrator

defendant Marisol Colon (the next day that she was available). Defendant Colon met with Mr.

Gerardo’s wife and after the meeting Plaintiff Michelle Ortiz-Colon was fired/dismissed.

           26.         Later El Legado Golf Resort decided on not hiring any female for any jobs in the

area.

           27.         Plaintiff Michelle Ortiz-Colon suffered violations to her civil rights, due process,

discrimination (gender-sex), sexual harassment, discrimination (color - origin), retaliation/reprisals,

etc. while working for her employer El Legado Golf Resort. She was subject of defamation / slander/

libel by the defendants, the Chairman of the Board of Director and the Administrator.

           27a.        Plaintiff filed a complaint in the U. S. Equal Employment Opportunity Commission

(EEOC) on January 22, 2021. The Notice of Right to Sue was issued on June 7, 2021.

c:\claims\mortiz.001
                   Case 3:21-cv-01424 Document 1 Filed 09/04/21 Page 6 of 9



COMPLAINT
CIVIL NO. 21-1424
Page 6
IV.        CAUSES OF ACTION:

           All the paragraphs stated herein the Jurisdiction and Facts are literary incorporated herein and

are made part of the following paragraphs and causes of action.

           Defamation; libel and slander.

           28.         Plaintiff Michelle Ortiz-Colon suffered discrimination (gender-sex) and sexual

harassment and reported several times but instead of being treated as a victim co-defendant Colon

illegally divulged and told to other employees in the institution, a non employee (Mr. Gerardo’s

wife) and other unknown at the present, that Plaintiff Michelle Ortiz-Colon was under illegal acts

and investigation. Defendants made false and defamatory statement concerning Plaintiff Michelle

Ortiz-Colon (she suffered defamation; libel and slander).

           Retaliation/Reprisal after Complaint

           29.         Plaintiff Michelle Ortiz-Colon immediately reported several incidents of sexual

harassment against her by defendant Mr. Gerardo to the administrator defendant Colon. Colon even

witness some of the acts committed by Mr. Gerardo.

           30.         Defendant Colon intentionally placed Plaintiff Michelle Ortiz-Colon in a very risk

environment, she intentionally exposed her to unnecessarily damages. She retaliated (reprisal)

against Plaintiff Michelle Ortiz-Colon firing/dismissing her after she formally file several

complaints.

           Endangered plaintiff’s security & safety and Defamation; libel and slander

           31.         Defendant Colon intentionally filtered confidential work related information about

Plaintiff Michelle Ortiz-Colon including false statements and allegations to unrelated persons (third

c:\claims\mortiz.001
                   Case 3:21-cv-01424 Document 1 Filed 09/04/21 Page 7 of 9



COMPLAINT
CIVIL NO. 21-1424
Page 7
party), including the wife of Mr. Gerardo. Defendant Colon placed Plaintiff Michelle Ortiz-Colon

in a personal, physical and moral risk.

           Tittle VII, Civil Rights Act

           32.         Co-defendants discriminated against Plaintiff Michelle Ortiz-Colon due to her

gender, color, origin and because she did not accept the illegal sex advances of co-defendant Mr.

Gerardo in violation of Title VII and the Civil Rights Act 1964, (country “girl”, color, sex

discrimination; sexual preferences and/or gender discrimination).

           Puerto Rico Civil Code, Articles 1802, 1803 31 L.P.R.A. Sec. 5141, et. seq., (Torts)

           33.         Plaintiff Michelle Ortiz-Colon and co-plaintiffs WJL-O and ZML-O (children of

Michelle Ortiz-Colon ) suffered damages, their rights were violated, under the provisions of Puerto

Rico Civil Code Article 1802, 1803 31 L.P.R.A. Sec. 5141, et. seq., (Torts) is invoked under the

supplemental jurisdiction principles in the interest economy and of judicial efficiency. Damages

under Public Law 80 also are invoked and claimed.

           34.         The wrongful and negligent acts of all co-defendants, their managers, officials,

employees, and representatives, were the direct cause or contributed to the facts alleged in the

complaint and all the damages suffers by the plaintiffs.

V.         DAMAGES:

           All the paragraphs stated herein in the Jurisdiction, Facts and Causes of Action are literary

incorporated herein and are made part of the following paragraphs and causes of action. All

defendants are jointly responsible for all damages caused and suffered by all plaintiffs.

           35.         Plaintiff Michelle Ortiz-Colon civil rights were violated; she was discriminated her

c:\claims\mortiz.001
                   Case 3:21-cv-01424 Document 1 Filed 09/04/21 Page 8 of 9



COMPLAINT
CIVIL NO. 21-1424
Page 8
rights under Title VII and the Civil Rights Act 1964 were violated; damages estimated on

$2,000,000.00.

           36.         Plaintiff Michelle Ortiz-Colon civil rights were violated; she suffered defamation;

libel and slander, instigated against her by the individuals co-defendants mentioned in the previous

paragraphs (facts); damages estimated on $1,000,000.00.

           37.         Plaintiff Michelle Ortiz-Colon and co-plaintiffs WJL-O and ZML-O (children of

Michelle Ortiz-Colon) had suffered and continue to suffer, severe emotional distress, affliction,

anguish, economical damages, deprivation because of Plaintiff Michelle Ortiz-Colon’s damages and

suffering due to violation of state law and claimed under them as alleged and explained in the

previous paragraphs (facts); damages estimated on $1,000,000.00.

           WHEREFORE, plaintiffs respectfully pray from this Honorable Court to render Judgement

in favor of plaintiffs and to award them a sum no less than six million dollars ($6,000,000.00)

suffered by plaintiffs because of defendants wrongful acts and combined negligence, plus an

additional amount for attorney fees and court costs, all to be paid severally by defendants.

           JURY TRIAL DEMANDED.

           RESPECTFULLY SUBMITTED.

           In Ponce, Puerto Rico, on this 4th day of September of 2021.

                                                     RODRIGUEZ LOPEZ LAW OFFICE, P. S. C.
                                                     Juan R. Rodríguez
                                                     PO Box 7693
                                                     Ponce, Puerto Rico 00732-7693
                                                     Tel. (787) 843-2828 / 843-2900 Fax (787)284-1267
                                                     Email: juan_r_rodriguez00732@hotmail.com
                                                             juan.r.rodriguez00732@gmail.com

c:\claims\mortiz.001
                   Case 3:21-cv-01424 Document 1 Filed 09/04/21 Page 9 of 9



COMPLAINT
CIVIL NO. 21-1424
Page 9
                                            By:   S\Juan R. Rodriguez
                                                  JUAN R. RODRIGUEZ
                                                  USDC-PR 214410


                                            Lcda. Cynthia Grace Espendez Santisteban
                                            PO Box 113
                                            Guayama, PR 00785
                                            Tel. (787) 315-4121 / 803-8077
                                            Email: efraindavid2000@yahoo.com

                                            By:   S\Cynthia G. Espendez Santisteban
                                                  Cynthia G. Espendez Santisteban
                                                  USDC-PR 207201




c:\claims\mortiz.001
